Citation Nr: 9912754	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  98-12 217A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a circulatory 
condition of the legs.

2.  Entitlement to service connection for a back disorder.

ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had active duty service from March 1971 to 
April 1972.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a rating action from the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.



REMAND

The appellant has reported that he was hospitalized at the 
Army hospital in Fort Dix, New Jersey (apparently named 
Walson Army Hospital at the time of the appellant's service) 
from March 1971 to April 1971 due to a condition affecting 
both legs and his back.  The Board notes that service 
treatment records dated in March 26, 1971, note that he 
"[c]laim[ed] to have been in hospital [illegible] 5 days ago 
after 2 week [with right] ankle [illegible] swelling."  A 
treatment note dated March 29, 1971, indicates that he hurt 
his foot and had x-rays taken and was told to return to the 
hospital.  A podiatry treatment note dated in April 1971 
notes that he had painful feet, ankles, and knees, and that 
x-ray of right ankle showed evidence of old injury.  Post-
service medical evidence include a report of a June 1972 VA 
examination which indicates that the appellant reported that 
in Spring of 1971, while running during basic training, his 
leg started to hurt and that he was hospitalized for a 
condition of the right hip, right thigh, and right knee.  

The Board finds that prior to further consideration of this 
matter, the RO should determine if there are any additional 
service medical records, in particular, inpatient treatment 
records from the Army hospital in Fort Dix, New Jersey.  The 
RO should then schedule the appellant with a VA orthopedic 
examination to determine the diagnosis and etiology of the 
claimed disorders.

Accordingly, the case is REMANDED for the following:

1.  The RO should take the necessary 
steps to determine if there are any 
inpatient medical records pertaining to 
the treatment of a leg and/or back 
disorder, and if so, obtain all such 
records and associate them with the 
claims file.  This development includes 
contacting the Fort Dix Army Hospital 
(apparently named Walson Army Hospital in 
1972) and National Personnel Records 
Center to obtain any available inpatient 
treatment records.  If the Army hospital 
at Fort Dix is no longer existent, the RO 
should determine where the inpatient 
records have been transferred and make 
attempts to obtain any available 
inpatient records from the facility where 
the records have been transferred.

2.  The RO should then schedule the 
appellant with a VA orthopedic 
examination.  The RO must provide the 
examiner with the claims file and a copy 
of this remand.  The examiner is to 
review the claims file and indicate: (1) 
the diagnosis of any disorders of the 
back and legs; (2) whether it is as 
likely as not that such diagnosed 
disorder(s) was (were) first manifested 
in service, or if pre-existing service, 
whether the disorder(s) increased in 
severity in service; and (3) if the 
examiner determines that there was 
increased severity of a pre-existing 
disorder during service, the examiner 
should state whether such increased 
severity was beyond the natural progress 
of the disorder.  The examiner is to 
indicate review of the claims file in the 
examination report.

3.  The RO should then review the newly 
submitted evidence of record and 
determine whether additional development 
is indicated.  If so, all such additional 
development should be accomplished.  The 
RO should then readjudicate the claims on 
appeal.

If the benefits sought remain denied, following the usual 
appellate procedures, the claim should be returned to the 
Board, if otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




